            Case 2:20-cv-04445-CMR Document 16 Filed 08/04/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KEVIN HILLER,                                 :
     Plaintiff,                               :
                                              :
       v.                                     :       CIVIL ACTION NO. 20-CV-4445
                                              :
A. SOGO, et al.,                              :
      Defendants.                             :

                                              ORDER

       AND NOW, this 4th day of August 2021, upon consideration of Plaintiff Kevin Hiller’s

Motion to Proceed In Forma Pauperis (ECF Nos. 2 and 11) 1, Prisoner Trust Fund Account

Statement (ECF No. 12), and pro se Complaint (ECF No. 1), it is ORDERED that:

       1.       Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.       Kevin Hiller, #60998-066, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court directs the

Warden of the Federal Correctional Institution at Hazleton or other appropriate official to assess

an initial filing fee of 20% of the greater of (a) the average monthly deposits to Hiller’s inmate

account; or (b) the average monthly balance in Hiller’s inmate account for the six-month period

immediately preceding the filing of this case. The Warden or other appropriate official shall

calculate, collect, and forward the initial payment assessed pursuant to this Order to the Court

with a reference to the docket number for this case. In each succeeding month when the amount

in Hiller’s inmate trust fund account exceeds $10.00, the Warden or other appropriate official

shall forward payments to the Clerk of Court equaling 20% of the preceding month’s income


1
 ECF No. 11 was docketed as a motion to seal and motion to proceed in forma pauperis;
however, the motion to seal was docketed separately at ECF No. 10 and was denied (ECF No.
14). Thus, ECF No. 11 is fully decided.
            Case 2:20-cv-04445-CMR Document 16 Filed 08/04/21 Page 2 of 3




credited to Hiller’s inmate account until the fees are paid. Each payment shall refer to the docket

number for this case.

       3.       The Clerk of Court is directed to SEND a copy of this Order to the Warden of the

Federal Correctional Institution at Hazleton, where Hiller is presently incarcerated.

       4.       The Complaint is DEEMED filed.

       5.       For the reasons stated in the Court’s Memorandum, Hiller’s claims against the

Doe Defendants and Defendant Marler are DISMISSED WITHOUT PREJUDICE for failure

to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

       6.       The Clerk of Court is directed to SEND Hiller a blank copy of the Court’s

standard form complaint for prisoners to use to file a complaint bearing the above civil action

number. 2

       7.       Hiller may file an amended complaint within 30 days if he can allege additional

facts to state a plausible claim against the Doe Defendants and Defendant Marler. Any amended

complaint shall identify all defendants in the caption of the amended complaint in addition to

identifying them in the body of the amended complaint, shall state the basis for Hiller’s claims

against each defendant, and shall bear the title “Amended Complaint” and the case number 20-

4445. If Hiller files an amended complaint, his amended complaint must be a complete

document that includes all of the bases for Hiller’s claims, including claims that the Court has

not yet dismissed if he seeks to proceed on those claims. Claims that are not included in the

amended complaint will not be considered part of this case. When drafting his amended

complaint, Hiller should be mindful of the Court’s reasons for dismissing his claims as explained




2
 This form is available on the Court’s website at
http://www.paed.uscourts.gov/documents/forms/frmc1983f.pdf.
                                                 2
            Case 2:20-cv-04445-CMR Document 16 Filed 08/04/21 Page 3 of 3




in the Court’s Memorandum. Upon the filing of an amended complaint, the Clerk shall not make

service until so ordered by the Court.

       8.       If Hiller does not file an amended complaint the Court will direct service of his

initial Complaint on Defendants Sogo, Castillo, and Kistler only. Hiller may also notify the

Court that he seeks to proceed on these claims rather than file an amended complaint. If he files

such a notice, Hiller is reminded to include the case number for this case, 20-4445.

       9.       The time to serve process under Federal Rule of Civil Procedure 4(m) is

EXTENDED to the date 90 days after the Court issues summonses in this case.

                                              BY THE COURT:

                                              /s/ Cynthia M. Rufe

                                              CYNTHIA M. RUFE, J.




                                                 3
